DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on November 13, 2020.
Applicant’s cancellation of Claims 2 and 10 has been acknowledged with the features of these claims being included into Claims 1 and 9.
Applicant’s amendment to Abstract has been considered and is persuasive, therefore the specification objection has been withdrawn.
The applicant’s amendment to claims 4, 5, and 12 regarding the claim objections directed towards informalities have been considered and are persuasive, therefore the claim objection has been withdrawn. 
The applicant’s amendment to claims 1 and 9 necessitated the new grounds of rejection set forth in this office action under 35 USC § 103 in view of Park et al. (US 20160074016 A1).
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to Provision Application No. 62273667, filed 12/31/2015, is acknowledged.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2016/082045, filed 12/21/2016, is acknowledged.
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to EP 15167457, filed on 2/25/2016 acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20140148701 A1), in view of Vilkomerson (US 4407294 A), and further in view of Park et al. (US 20160074016 A1).
Regarding Claim 1, Yao et al. hereinafter Yao discloses a ultrasound system for providing images of an area of interest (Fig.12) comprising:
an acoustic probe (Fig.1) having:  a substrate having first and second principal surfaces (Para [0031] – the array includes a rear surface member which is interpreted as the substrate the rear surface is connected to the array which is a convex surface therefore the rear surface member would have a front and back surface), and further having at least one device insertion port (Figs. 2A and 2B – hole portion (17)) comprising an opening passing through the substrate from the first principal surface to the second principal surface (Fig. 2A – openings (14a) and (14b) openings are on opposite ends of the probe passing through the array therefore passing through the substrate), said opening suitable for insertion of an interventional device (Fig. 3 shows a puncture needle passing through the opening), and
an acoustic probe (Fig. 1) having:  an array of acoustic transducer elements supported by the substrate and defining an active area of the substrate (Figs. 2A and 2B, Para [0031] – “the convex transducer array 15 a includes an acoustic lens, an acoustic matching layer, Flexible Printed Circuits (FPCs), piezoelectric transducer elements, and a rear surface member (a backing member)”, “the piezoelectric transducer elements generate ultrasound waves, receive reflected waves from the subject, and generate reception signals” therefore the transducer elements define an active area), said array disposed around the at least one device insertion port (Figs. 2A and 2B show the arrays (15a and 15b) disposed around the insertion port (14b, 17)); and
an acoustic imaging machine (Fig.12) connected to the acoustic probe (Fig. 12 – apparatus main body (100) connected to ultrasound probe (1)) and configured to: systematically vary a selection of the acoustic transducer elements (Para [0083] – “The transmitting and receiving unit 110 has a function to , and
for each selection of the systematically varied selections (Para [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the control unit systematically changes the selection of elements): provide transmit signals to the selection of the acoustic transducer elements to cause the selection of acoustic transducer elements to transmit an acoustic probe signal to the area of interest (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the transmitting and receiving unit is changing the number of elements and also transmitting signals from those elements to an area of interest); and
for each selection of the systematically varied selections (Para [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the control unit systematically changes the selection of elements): record a feedback signal of the transmit signals from an acoustic receiver (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the transmitting and receiving unit is changing the number of elements and also receiving signals from those elements of an area of interest);
the interventional device passed through the device insertion port into the area of interest (Fig.3, disclosure is directed to a diagnostic ultrasound apparatus therefore the imaging and device insertion would be focused on an area of interest);
the acoustic imaging machine being further configured to: evaluate the recorded feedback signals to identify a preferred selection of the acoustic transducer elements (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” it is interpreted that the instant change in transmission settings including the number of aperture elements would be in response to a recorded feedback from the reception);
the acoustic imaging machine being further configured to: transmit further signals to the preferred selection of the acoustic transducer elements to cause the preferred selection of acoustic transducer elements to transmit a further acoustic probe signal to the area of interest (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the transmitting and receiving unit is changing the number of elements and transmitting signals from those elements to an area of interest every time the settings are changed); and
the acoustic imaging machine being further configured to: produce acoustic images of the area of interest from acoustic echoes received by the acoustic probe from the area of interest in response to said further acoustic probe signal (Fig. 12, Para[0088] – image data generating unit (150) generates ultrasound images that are consecutive in a time sequence therefore each time the transmitting and receiving unit instantly changes the number of aperture elements and transmits a signal the image generating unit produces an image).
record a feedback signal of the transmit signals from an acoustic receiver (610) provided at a distal end of the interventional device; evaluate the recorded feedback signals using a metric for assessing a focal point quality of the acoustic probe signals transmitted to the acoustic receiver; identify, based on the evaluation of the recorded feedback signals, a preferred selection of the acoustic transducer elements from among the systematically varied selections;
	However Vilkomerson et al. hereinafter Vilkomerson discloses record a feedback signal of the transmit signals from an acoustic receiver (Abstract – “Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore the detected sequence of wave front arrivals are recorded and used as a feedback signal to determine the relative location) provided at a distal end of the interventional device (Fig.1 – transducers (103) and (104) are provided at the distal end of the needle (101));
	Yao and Vilkomerson are both analogous arts considering they are both in the field of using ultrasound imaging to view an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic receiver of Vilkomerson to achieve the same results. One would have motivation to combine because the “improvement aids in positioning a probe within the scan plane by providing directional information to the user concerning the relative scan-plane and probe locations.” (Col.2, lines 34-37).
Conversely Yao and Vilkomerson do not teach evaluate the recorded feedback signals using a metric for assessing a focal point quality of the acoustic probe signals transmitted to the acoustic receiver; identify, based on the evaluation of the recorded feedback signals, a preferred selection of the acoustic transducer elements from among the systematically varied selections;
However Park et al. hereinafter Park discloses evaluate the recorded feedback signals using a metric for assessing a focal point quality of the acoustic probe signals transmitted to the acoustic receiver; identify, based on the evaluation of the recorded feedback signals, a preferred selection of the acoustic transducer elements from among the systematically varied selections(Para [0098] – “Focal distance and aperture size and/or a designation of activated elements may depend on a location of the focal point” therefore the reception signals are evaluated to determine the focal point metric and adjust the aperture size and/or designation of activated elements depending on the location of the focal point, For clarification Para [0118] discloses “Although it is assumed in FIG. 15 that the number of elements to be activated and the aperture size remain the same even if the focal point is shifted laterally, this is merely an example, and in an alternative exemplary embodiment, the aperture size may vary when the focal point is shifted depending on some imaging-related parameters or other conditions applied to the ultrasonic imaging.” Therefore both the location and size of the aperture may change depending on parameters or other conditions, additionally for clarification Para [0121] discloses “F number is the ratio of the focal depth to the aperture size, and the smaller the F number, the brighter the image. Accordingly, an ultrasound image with a desired brightness may be obtained by properly controlling the F number, e.g., to be 0.5.”, therefore the aperture is controlled based on the quality [brightness] of the focal point); 
Yao and Park are both analogous arts considering they are both in the field of diagnostic ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the selection of transducer elements of Park to achieve the same results. One would have motivation to combine “to focus the ultrasound signals 
Regarding Claim 3, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claim 1.
Conversely Yao does not teach each selection defines an active aperture of the acoustic probe, wherein the acoustic imaging machine is configured to systematically vary the selection of the acoustic transducer elements by systematic variation of at least one of a location of the active aperture and a size of the active aperture.
However Park discloses each selection defines an active aperture of the acoustic probe (Fig.15 shows multiple selections of apertures (AP)), wherein the acoustic imaging machine is configured to systematically vary the selection of the acoustic transducer elements (Para [0098] – “Focal distance and aperture size and/or a designation of activated elements may depend on a location of the focal point” therefore the selection of transducer elements is systematically changing depending on the location of the focal point) by systematic variation of at least one of a location of the active aperture (Fig.15) and a size of the active aperture (Fig. 17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the selection of transducer elements of Park to achieve the same results. One would have motivation to combine “to focus the ultrasound signals generated by the plurality of transducer elements to a spot inside the body at the same time” (Para [0005]).
Regarding Claim 4, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claims 1 and 3.
the acoustic imaging machine is configured to systematically vary the selection of the acoustic transducer elements by repeatedly:  systematically varying a location of the active aperture having a defined size;
and redefining the size of the active aperture based on a defined range of sizes for the acoustic aperture until each size in said defined range of sizes has been used.
However Park discloses the acoustic imaging machine is configured to systematically vary the selection of the acoustic transducer elements (Para [0098] – “Focal distance and aperture size and/or a designation of activated elements may depend on a location of the focal point” therefore the selection of transducer elements is systematically changing depending on the location of the focal point) by repeatedly:  systematically varying a location of the active aperture having a defined size (Fig. 15);
and redefining the size of the active aperture based on a defined range of sizes for the acoustic aperture until each size in said defined range of sizes has been used (Fig. 17 shows a range of sizes increasing by two elements each time from the left image to the right).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the selection of transducer elements of Park to achieve the same results. One would have motivation to combine “to focus the ultrasound signals generated by the plurality of transducer elements to a spot inside the body at the same time” (Para [0005]).
Regarding Claim 5, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claims 1 and 2.
Conversely Yao does not teach the acoustic imaging machine is further configured to systematically vary a beam steering angle for each selection 20 of the of the acoustic transducer elements during the systematic variation of the selection of the acoustic transducer elements.
the acoustic imaging machine is further configured to systematically vary a beam steering angle for each selection of the of the acoustic transducer elements during the systematic variation of the selection of the acoustic transducer elements (Fig.18 – beam steering angle theta (θ) is in relation with both the aperture position and the focal point position where θ is the angle of the center of the elements to be activated and the focal point).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the selection of transducer elements of Park to achieve the same results. One would have motivation to combine “to focus the ultrasound signals generated by the plurality of transducer elements to a spot inside the body at the same time” (Para [0005]).
Regarding Claim 6, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claim 1.
Conversely Yao does not teach the acoustic imaging machine is further configured to use the feedback signal from the acoustic receiver to register a location of the acoustic receiver with respect to the acoustic echoes received by the acoustic probe.
However Vilkomerson discloses the acoustic imaging machine is further configured to use the feedback signal from the acoustic receiver to register a location of the acoustic receiver with respect to the acoustic echoes received by the acoustic probe (Abstract – “A first external scanning transducer images a selected scan area of body tissue by pulsing that area with ultrasonic waves. Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore a location of the acoustic receiver is registered).

Regarding Claim 9, Yao discloses a method for providing images of an area of interest (Fig.12, paragraphs [0075]-[0092] describe the function of each element of the ultrasound diagnostic apparatus therefore explaining the method of providing images of an area of interest) comprising:
	providing an acoustic probe (Fig. 1, Fig. 12 – ultrasound probe (1)) comprising a substrate configured to be applied to the skin of a subject (Para [0031] – the array of the probe includes a rear surface member which is interpreted as the substrate, the rear surface is connected to the array therefore the substrate is to be applied to the subject when the probe is applied to the subject), the substrate having first and second principal surfaces (Para [0031] – the array includes a rear surface member which is interpreted as the substrate, the rear surface is connected to the array which has a convex surface therefore the rear surface member would have a front and back surface) and further having at least one device insertion port (Figs. 2A and 2B – hole portion (17)) comprising an opening passing through the substrate from the first principal surface to the second principal surface (Fig. 2A – openings (14a) and (14b) openings are on opposite ends of the probe passing through the array therefore passing through the substrate), and an array of acoustic transducer elements supported by the substrate (Figs. 2A and 2B, Para [0031] – “the convex transducer array 15 a includes an acoustic lens, an acoustic matching layer, Flexible Printed Circuits (FPCs), piezoelectric transducer elements, and a rear surface member (a backing member)” the rear surface member is interpreted as the substrate) and disposed around the at least one device insertion port (Figs. 2A and 2B show the arrays (15a and 15b) disposed around the insertion port (14b, 17));
	systematically varying a selection of the acoustic transducer elements (Para [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the control unit systematically changes the selection of elements), and
	for each selection of the systematically varied selections (Para [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the control unit systematically changes the selection of elements):  providing transmit signals to the selection of the acoustic transducer elements to cause the selection of acoustic transducer elements to transmit an acoustic probe signal to the area of interest (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the transmitting and receiving unit is changing the number of elements and also transmitting signals from those elements to an area of interest); and
for each selection of the systematically varied selections (Para [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the control unit systematically changes the selection of elements): record a feedback signal of the transmit signals from an acoustic receiver (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the ;
an interventional device passed through the device insertion port into the area of interest; (Fig.3, disclosure is directed to a diagnostic ultrasound apparatus therefore the imaging and device insertion would be focused on an area of interest);
evaluating the recorded feedback signals to identify a preferred selection of the acoustic transducer elements (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” it is interpreted that the instant change in transmission settings including the number of aperture elements would be in response to a recorded feedback from the reception);
transmitting further signals to the preferred selection of the acoustic transducer 20 elements to cause the preferred selection of acoustic transducer elements to transmit a further acoustic probe signal to the area of interest (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” therefore the transmitting and receiving unit is changing the number of elements and transmitting signals from those elements to an area of interest every time the settings are changed); and
producing acoustic images of the area of interest from acoustic echoes received by the acoustic probe from the area of interest in response to said further acoustic probe signal (Fig. 12, Para [0088] – image data generating unit (150) generates ultrasound images that are consecutive in a time sequence therefore each time the transmitting and receiving unit instantly changes the number of aperture elements and transmits a signal the image generating unit produces an image).
recording a feedback signal of the transmit signals from an acoustic receiver provided at a distal end of the interventional device; evaluating the recorded feedback signals using a metric for assessing a focal point quality of the acoustic probe signals transmitted to the acoustic receiver; identifying, based on the evaluation of the recorded feedback signals, a preferred selection of the acoustic transducer elements from among the systematically varied selections;
However Vilkomerson discloses for each selection:  recording a feedback signal of the transmit signals from an acoustic receiver (Abstract – “Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore the detected sequence of wave front arrivals are recorded and used as a feedback signal to determine the relative location) provided at a distal end of an interventional device (Fig.1 – transducers (103) and (104) are provided at the distal end of the needle (101));
Yao and Vilkomerson are both analogous arts considering they are both in the field of using ultrasound imaging to view an interventional device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic receiver of Vilkomerson to achieve the same results. One would have motivation to combine because the “improvement aids in positioning a probe within the scan plane by providing directional information to the user concerning the relative scan-plane and probe locations.” (Col.2, lines 34-37).
Conversely Yao and Vilkomerson do not teach evaluate the recorded feedback signals using a metric for assessing a focal point quality of the acoustic probe signals transmitted to the acoustic receiver; identify, based on the evaluation of the recorded feedback signals, a preferred selection of the acoustic transducer elements from among the systematically varied selections;
However Park et al. hereinafter Park discloses evaluate the recorded feedback signals using a metric for assessing a focal point quality of the acoustic probe signals transmitted to the acoustic receiver; identify, based on the evaluation of the recorded feedback signals, a preferred selection of the acoustic transducer elements from among the systematically varied selections (Para [0098] – “Focal distance and aperture size and/or a designation of activated elements may depend on a location of the focal point” therefore the reception signals are evaluated to determine the focal point metric and adjust the aperture size and/or designation of activated elements depending on the location of the focal point, For clarification Para [0118] discloses “Although it is assumed in FIG. 15 that the number of elements to be activated and the aperture size remain the same even if the focal point is shifted laterally, this is merely an example, and in an alternative exemplary embodiment, the aperture size may vary when the focal point is shifted depending on some imaging-related parameters or other conditions applied to the ultrasonic imaging.” Therefore both the location and size of the aperture may change depending on parameters or other conditions, additionally for clarification Para [0121] discloses “F number is the ratio of the focal depth to the aperture size, and the smaller the F number, the brighter the image. Accordingly, an ultrasound image with a desired brightness may be obtained by properly controlling the F number, e.g., to be 0.5.”, therefore the aperture is controlled based on the quality [brightness] of the focal point); 
Yao and Park are both analogous arts considering they are both in the field of diagnostic ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the selection of transducer elements of Park to achieve the same results. One would have motivation to combine “to focus the ultrasound signals 
Regarding Claim 11, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claim 9.
Conversely Yao does not teach each selection defines an active aperture of the acoustic probe, and wherein systematically varying the selection of the acoustic transducer elements comprises systematic varying at least one of a location of the active aperture and a size of the active aperture.
However Park discloses each selection defines an active aperture of the acoustic probe (Fig.15 shows multiple selections of apertures (AP)), and wherein systematically varying the selection of the acoustic transducer elements comprises systematic varying at least one of a location of the active aperture and a size of the active aperture (Para [0098] – “Focal distance and aperture size and/or a designation of activated elements may depend on a location of the focal point” therefore the selection of transducer elements is systematically changing depending on the location of the focal point).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the selection of transducer elements of Park to achieve the same results. One would have motivation to combine “to focus the ultrasound signals generated by the plurality of transducer elements to a spot inside the body at the same time” (Para [0005]).
Regarding Claim 12, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claim 9 and 11.
Conversely Yao does not teach systematically varying the selection of the acoustic transducer elements comprises repeatedly: systematically varying a location of the active aperture having a defined size; and
redefining the size of the active aperture based on a defined range of sizes for the acoustic aperture until each size in said defined range of sizes has been used.
However Park discloses systematically varying the selection of the acoustic transducer elements (Para [0098] – “Focal distance and aperture size and/or a designation of activated elements may depend on a location of the focal point” therefore the selection of transducer elements is systematically changing depending on the location of the focal point) comprises repeatedly:  systematically varying a location of the active aperture having a defined size (Fig. 15); and
redefining the size of the active aperture based on a defined range of sizes for the acoustic aperture until each size in said defined range of sizes has been used (Fig. 17 shows a range of sizes increasing by two elements each time from the left image to the right).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the selection of transducer elements of Park to achieve the same results. One would have motivation to combine “to focus the ultrasound signals generated by the plurality of transducer elements to a spot inside the body at the same time” (Para [0005]).
	Regarding Claim 13, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claim 9.
	Conversely Yao does not teach systematically varying a beam steering angle for each selection of the of the acoustic transducer elements during the systematic 10 variation of the selection of the acoustic transducer elements.
However Park discloses systematically varying a beam steering angle for each selection of the of the acoustic transducer elements during the systematic 10 variation of the selection of the acoustic transducer elements (Fig.18 – beam steering angle theta (θ) is in relation with both the aperture .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the selection of transducer elements of Park to achieve the same results. One would have motivation to combine “to focus the ultrasound signals generated by the plurality of transducer elements to a spot inside the body at the same time” (Para [0005]).
Regarding Claim 15, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claim 9.
Yao also discloses repeating the systematic variation of a selection of the acoustic transducer elements and the evaluation of the recorded feedback signals to identify a preferred selection of the acoustic transducer elements in response to a change (Para. [0083] – “The transmitting and receiving unit 110 has a function to be able to instantly change delay information, the transmission frequency, the transmission drive voltage, the number of aperture elements, and the like, under the control of the controlling unit 170” it is interpreted that the instant change in transmission settings including the number of aperture elements would be in response to a recorded feedback from the reception, it is also interpreted that this can be done between each transmission and reception therefore it is repeating),
Conversely Yao does not teach that it is to a change in position of the interventional device within the area of interest.
However Vilkomerson discloses to a change in position of the interventional device within the area of interest (Abstract – “Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore the detected .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic receiver of Vilkomerson to achieve the same results. One would have motivation to combine because the “improvement aids in positioning a probe within the scan plane by providing directional information to the user concerning the relative scan-plane and probe locations.” (Col.2, lines 34-37).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20140148701 A1), in view of Vilkomerson (US 4407294 A), Park et al. (US 20160074016 A1), and further in view of Konofagou et al. (US 20150065871 A1).
Regarding Claim 7, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claims 1 and 6. 
Conversely Yao does not teach the registered location of the acoustic receiver.
However Vilkomerson teaches the registered location of the acoustic receiver (Abstract – “A first external scanning transducer images a selected scan area of body tissue by pulsing that area with ultrasonic waves. Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore a location of the acoustic receiver is registered).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic receiver of Vilkomerson to achieve the same results. One would have motivation to combine because 
Yao does not teach the acoustic imaging machine further comprises a processor arranged to mitigate aberration artifacts in the acoustic images based on the registered location of the acoustic receiver.
However Konofagou et al. hereinafter Konofagou discloses the acoustic imaging machine further comprises a processor arranged to mitigate aberration artifacts in the acoustic images based on the registered location of the acoustic receiver (Para [0069] – “Three potential factors for error include: errors due to deviation of the geometric focus from the intended target (geometric errors), errors due to the analysis of the focal position (analysis errors), and errors due to deviation of actual ultrasound focus from the geometric focus (ultrasound aberration errors)” therefore when the apparatus from Vilkomerson registers the location of the interventional devise the ultrasound aberration errors are reduced).
Yao and Konofagou are both analogous arts considering they are both in the field of diagnostic ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teaching of aberration errors of Konofagou to achieve the same results. One would have motivation to combine “to further reduce the targeting error” (Para [0069]).
Regarding Claim 14, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claim 9. 
Conversely Yao does not teach using the feedback signal from the acoustic receiver to register a location of the acoustic receiver with respect to the acoustic echoes received by the acoustic probe; and
using the feedback signal from the acoustic receiver to register a location of the acoustic receiver with respect to the acoustic echoes received by the acoustic probe (Abstract – “A first external scanning transducer images a selected scan area of body tissue by pulsing that area with ultrasonic waves. Two additional detector-transducers are disposed at distinct locations on a probe, such as a biopsy needle, which is inserted into the body in the vicinity of the scan area. By determining the sequence of wave front arrivals at the detectors-transducers, the relative location of the probe with respect to the scan area is readily determined and indicated” therefore a location of the acoustic receiver is registered); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the interventional device with an acoustic receiver of Vilkomerson to achieve the same results. One would have motivation to combine because the “improvement aids in positioning a probe within the scan plane by providing directional information to the user concerning the relative scan-plane and probe locations.” (Col.2, lines 34-37).
Conversely Yao does not teach using the registration of the location of the acoustic receiver with respect to the acoustic echoes to mitigate aberration artifacts in the acoustic images.
However Konofagou discloses using the registration of the location of the acoustic receiver with respect to the acoustic echoes to mitigate aberration artifacts in the acoustic images (Para [0069] – “Three potential factors for error include: errors due to deviation of the geometric focus from the intended target (geometric errors), errors due to the analysis of the focal position (analysis errors), and errors due to deviation of actual ultrasound focus from the geometric focus (ultrasound aberration errors)” therefore when the apparatus from Vilkomerson registers the location of the interventional devise the ultrasound aberration errors are reduced).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the teaching of aberration errors of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 20140148701 A1), in view of Vilkomerson (US 4407294 A), Park et al. (US 20160074016 A1), and further in view of Iinuma (US 5448997).
Regarding Claim 8, Yao, Vilkomerson, and Park disclose all the elements of the claimed invention as cited in claim 1. 
Conversely Yao does not teach the substrate has a shape of a concave disc, and wherein the active area of the substrate defined by the array of acoustic transducer elements has a diameter of at least 12 cm.
However Iinuma teaches the substrate has a shape of a concave disc (Fig.3, Fig.7 (10) – transducer is a concave disk), and wherein the active area of the substrate defined by the array of acoustic transducer elements has a diameter of at least 12 cm (Col.1 lines 34-35 – transducer having a diameter of 30 to 40cm).
Yao and Iinuma are both analogous arts considering they are both in the field of ultrasound transducers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yao to incorporate the concave transducer of Iinuma to achieve the same results. One would have motivation to combine so that “the wave has a relatively large sectional plane near a body surface, and is gradually focused on one point” (Col.1 lines 51-53).
Response to Arguments
Applicant’s arguments, see pages 8-10 filed November 13, 2020, with respect to the 35 U.S.C.
§103 rejection pertaining to Claim 1, has been fully considered and is not persuasive. Applicant argues that Yao and Vilkomerson do not teach the limitations added to claims 1 and 9 which the examiner 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/R.C.L./Examiner, Art Unit 3793          

            /SERKAN AKAR/            Primary Examiner, Art Unit 3793